Exhibit 10K

AMENDED AND RESTATED

CARPENTER TECHNOLOGY CORPORATION

CHANGE OF CONTROL SEVERANCE PLAN

INTRODUCTION

As is the case with many publicly held corporations, there exists the
possibility of a Change of Control of the Company. This possibility and the
uncertainty it creates may result in the loss or distraction of employees of the
Company and its Subsidiaries to the detriment of the Company and its
stockholders. The avoidance of such loss and distraction is essential to
protecting and enhancing the best interests of the Company and its stockholders.

When a Change of Control is perceived as imminent, or is occurring, the Company
should be able to receive and rely on disinterested service from employees
regarding the best interests of the Company and its stockholders without concern
that employees might be distracted or concerned by the personal uncertainties
and risks created by the perception of an imminent or occurring Change of
Control.

It is consistent with the employment practices and policies of the Company and
its Subsidiaries and in the best interests of the Company and its stockholders
to treat fairly its employees whose employment terminates in connection with or
following a Change of Control. Accordingly, it has been determined that
appropriate steps should be taken to assure the Company and its Subsidiaries of
the continued employment and attention and dedication to duty of their employees
and to seek to ensure the availability of their continued service,
notwithstanding the possibility, threat or occurrence of a Change of Control.

Therefore, in order to fulfill the above purposes, the Carpenter Technology
Corporation Change Of Control Severance Plan was developed and adopted.

The Company now desires to make certain amendments to the Carpenter Technology
Corporation Change Of Control Severance Plan as deemed advisable to prevent an
inclusion of income or imposition of penalties under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) or as deemed advisable to
facilitate compliance with Section 409A of the Code.

Therefore, in order to fulfill the immediately preceding purpose, the Carpenter
Technology Corporation Change Of Control Severance Plan has been amended and
restated in its entirety.

ARTICLE I

ESTABLISHMENT OF PLAN

As of the Effective Date, the Company hereby establishes a separation
compensation plan known as the Carpenter Technology Corporation Change of
Control Severance Plan, as set forth in this document.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

As used herein the following words and phrases shall have the following meanings
unless the context clearly indicates otherwise:

(a) Affiliated Company. Any company controlled by, controlling or under common
control with the Company.

(b) Annual Salary. The Participant’s regular annual base salary immediately
prior to his or her termination of employment, including compensation converted
to other benefits under a flexible pay arrangement maintained by the Company or
any Subsidiary or deferred pursuant to a written plan or agreement with the
Company or any Subsidiary, but excluding overtime pay, allowances, premium pay,
compensation paid or payable under any Company bonus or incentive plan of the
Company or any Subsidiary or any similar payment.

(c) Board. The Board of Directors of Carpenter Technology Corporation.

(d) Cause. With respect to any Participant: (i) the willful and continued
failure of the Participant to perform substantially the Participant’s duties
with the Company or any Subsidiary (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by an executive officer
of the Company which specifically identifies the manner in which the executive
officer believes that the Participant has not substantially performed the
Participant’s duties, or (ii) the willful engaging by the Participant in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company or any Subsidiary. For purposes of this definition, no act or
failure to act on the part of the Participant shall be considered “willful”
unless it is done, or omitted to be done, by the Participant in bad faith or
without reasonable belief that the Participant’s action or omission was in the
best interests of the Company or any Subsidiary. Any act or failure to act based
upon authority (A) given pursuant to a resolution duly adopted by the Board, or
if the Company is not the ultimate parent corporation of the Affiliated
Companies and is not publicly-traded, the board of directors of the ultimate
parent of the Company, (B) upon the instructions of the Chief Executive Officer
or another executive officer of the Company or any Subsidiary or (C) based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Participant in good faith and in the best
interests of the Company.

(e) Change of Control. The occurrence of any of the following events:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated

 

-2-



--------------------------------------------------------------------------------

under the Exchange Act) of 20% or more of either (x) the then-outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or
(y) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliated Company, or
(D) any acquisition pursuant to a transaction that complies with clauses (A),
(B), and (C) of paragraph (iii) of this definition of Change of Control;

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of the assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting

 

-3-



--------------------------------------------------------------------------------

securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(f) Code. The Internal Revenue Code of 1986, as amended from time to time.

(g) Committee. The Human Resources Committee of the Board.

(h) Company. Carpenter Technology Corporation and any successor or assignee to
the business or assets which becomes bound by this Plan by reason of Article V.

(i) Date of Termination. The date on which a Participant ceases to be an
Employee of an Employer.

(j) Disability. A condition such that the Participant has terminated employment
with the Participant’s Employer with a qualifying disability and has immediately
begun receiving benefits from a long-term disability plan of the Company or any
Employer.

(k) Effective Date. August 20, 2007.

(l) Employee. A full-time employee of an Employer.

(m) Employer. The Company or any Subsidiary (or any parent corporation of the
Company or any of such parent corporation’s subsidiaries) by which a Participant
is employed.

(n) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(o) Good Reason. With respect to any Participant, without such Participant’s
written consent, actions taken by the Company resulting in a material negative
change in the employment relationship. For these purposes, a “material negative
change in the employment relationship” includes: (i) any reduction in the
Participant’s Annual Salary or Target Annual Bonus opportunity, as in effect
during the 120-day period immediately preceding the Change of Control (or as
such amounts may be increased from time to time), other than as a result of an
isolated and inadvertent action not taken in bad faith ; (ii) the Employer
requiring the Participant to relocate his or her principal place of business to
a location which is more than 35 miles from his or her previous principal place
of business; (iii) the assignment to the Participant of any

 

-4-



--------------------------------------------------------------------------------

duties inconsistent in any material and adverse respect with the duties assigned
to the Participant during the 120-day period immediately prior to a Change of
Control, other than an isolated, insubstantial and inadvertent action that is
not taken in bad faith; or (iv) any material reduction in benefits of the
Participant, as in effect during the 120-day period immediately preceding the
Change of Control, other than as a result of an isolated and inadvertent action
not taken in bad faith; provided, however, that no material reduction shall be
deemed to have occurred following a Change of Control if the benefits provided
to the Participant are (A) reasonably equivalent to the benefits provided to
similarly situated employees of the company resulting from a Business
Combination and its subsidiaries, and (B) comparable to the benefits provided to
the Participant immediately prior to the Change of Control; (v) any purported
termination of the Plan otherwise than as expressly permitted by the Plan; or
(vi) any failure by the Employer to comply with and satisfy Article VI of the
Plan. Notwithstanding the foregoing, a Participant’s mental or physical
incapacity following the occurrence of material negative change in the
employment relationship shall not affect a Participant’s ability to terminate
employment for Good Reason. In order to invoke a termination for Good Reason,
the Participant shall provide written notice to the Company of the existence of
one or more of the conditions described in clauses (i) through (iv) within 90
days after the Participant has knowledge of such condition or conditions, and
the Company shall have 30 days following receipt of such written notice (the
“Cure Period”) during which it may remedy the condition. In the event that the
Company fails to remedy the condition constituting Good Reason during the Cure
Period, the Participant must terminate employment, if at all, within 90 days
following the Cure Period in order to terminate employment for Good Reason.

(p) Participant. Any individual whose employment is classified as job class 19
or above and any other individual employed by the Company or any of its
Affiliated Companies in an equivalent position who is designated as a
Participant by the Chief Executive Officer of the Company; provided, however,
that no individual who is a party to a separately executed change of control or
similar agreement with the Company or any of its Affiliated Companies entered
into prior to a Change of Control shall be a Participant so long as such
agreement remains in force. Each individual who is a Participant immediately
prior to a Change of Control shall remain a Participant at least until the
second anniversary of the Change of Control. Notwithstanding the foregoing,
individuals employed primarily outside of the United States are not eligible to
be Participants.

(q) Plan. Amended and Restated Carpenter Technology Corporation Change of
Control Severance Plan.

(r) Separation Benefits. The benefits described in Section 4.2 that are provided
to qualifying Participants under the Plan.

(s) Subsidiary. Any corporation in which the Company, directly or indirectly,
holds a majority of the voting power of such corporation’s outstanding shares of
capital stock.

 

-5-



--------------------------------------------------------------------------------

(t) Target Annual Bonus. The Participant’s target bonus under the Company’s
annual incentive plans for the fiscal year in which such Participant’s Date of
Termination occurs (or, if no target bonus has been set for such fiscal year,
the Participant’s target bonus for the immediately preceding fiscal year).

ARTICLE III

ELIGIBILITY

A Participant shall cease to be a Participant in the Plan only as a result of an
amendment or termination of the Plan complying with Article VI of the Plan, or
when the Participant ceases to be an Employee of any Employer, unless, at the
time the Participant ceases to be an Employee, such Participant is entitled to
payment of a Separation Benefit as provided in the Plan. A Participant entitled
to payment of a Separation Benefit or any other amounts under the Plan shall
remain a Participant in the Plan until the full amount of the Separation Benefit
and any other amounts payable under the Plan have been paid to the Participant.

ARTICLE IV

SEPARATION BENEFITS

4.1 Terminations of Employment Which Give Rise to Separation Benefits Under This
Plan. A Participant shall be entitled to Separation Benefits as set forth in
Section 4.2 below if, at any time during the two-year period immediately
following a Change of Control, the Participant’s employment is terminated (i) by
the Employer for any reason other than Cause, death, or Disability or (ii) by
the Participant for Good Reason.

4.2 Separation Benefits.

(a) If a Participant’s employment is terminated in circumstances entitling such
participant to Separation Benefits pursuant to Section 4.1, the Company shall
provide to such Participant, within ten days following the Date of Termination,
a lump sum cash payment as set forth in subsection (b) below, and shall provide
to the Participant the continued benefits and outplacement as set forth in
subsections (c) and (d) below. For purposes of determining the benefits set
forth in subsection (b), if the termination of the Participant’s employment is
for Good Reason based upon a reduction of the Participant’s Annual Salary,
opportunity to earn Target Annual Bonuses, or other compensation or employee
benefits, such reduction shall be ignored.

(b) The cash lump sum referred to in Section 4.2(a) shall be the aggregate of
the amounts set forth in clauses (i), (ii) and (iii):

(i) the sum of (A) any portion of the Participant’s Annual Salary earned through
the Date of Termination that was not previously paid and (B) any accrued
vacation pay, in each case to the extent not theretofore paid and in full
satisfaction of the rights of the Participant thereto;

 

-6-



--------------------------------------------------------------------------------

(ii) an amount equal to one times the Participant’s Annual Salary; and

(iii) an amount equal to one times the Participant’s Target Annual Bonus.

(c) The Company shall at its sole expense provide the Participant with
reasonable outplacement services, at a cost not to exceed $20,000, during the
one-year period following the Participant’s Date of Termination. The Participant
shall not, however, be entitled to any payment in lieu of accepting outplacement
assistance services.

(d) The Participant (and eligible family members) shall be eligible for
participation in and shall receive all benefits under any medical and dental
plan, plan, program, policy, practice, contract or agreement of the Company and
its Affiliated Companies for which the Participant was eligible prior to the
Change of Control, on terms no less favorable than those applicable to the
Participant prior to the Participant’s Date of Termination, for the six months
immediately following the Participant’s Date of Termination; provided, however,
that during any period when the Participant becomes reemployed with another
employer and is eligible to receive any such benefits under another
employer-provided plan, the medical and dental benefits provided by the Company
and the Affiliated Companies described herein shall be secondary to those
provided under such other plan during such period of eligibility.

4.3 Other Benefits Payable. To the extent not theretofore paid or provided, the
Company shall timely pay or provide (or cause to be paid or provided) to a
Participant entitled to the Separation Benefits, any amounts or benefits
required to be paid or provided to the Participant, or which the Participant is
eligible to receive, under the General Retirement Plan for Employees of
Carpenter Technology Corporation (the “GRP”), and the Separation Benefits shall
be reduced, dollar for dollar (but not below zero), by any amounts received by
the Participant pursuant to the GRP. Any other severance pay or pay in lieu of
notice required to be paid to such Participant under applicable law or under any
other severance pay plan or policy of the Company or any Employer, including,
without limitation, under the Severance Pay Plan for Salaried Employees of
Carpenter Technology Corporation (but excluding the GRP) shall be reduced,
dollar for dollar (but not below zero), by the Separation Benefits. The
Separation Benefits shall in no event affect a Participant’s eligibility for or
entitlement to benefits under the GRP or any other qualified or nonqualifed
retirement or pension benefit or welfare or fringe benefit plan, program,
policy, practice, contract or agreement of the Company and its Affiliated
Companies. Without limiting the generality of the foregoing, the Participant’s
resignation under this Agreement with or without Good Reason, shall in no way
affect the Participant’s ability to terminate employment by reason of the
Participant’s “retirement” under any compensation and benefits plans, programs
or arrangements of the Affiliated Companies, including without limitation any
retirement or pension plans or arrangements or to be eligible to receive
benefits

 

-7-



--------------------------------------------------------------------------------

under any compensation or benefit plans, programs or arrangements of the
Affiliated Companies, including without limitation any retirement or pension
plan or arrangement of the Affiliated Companies or substitute plans adopted by
the Company or its successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even if it is also a “retirement” for
purposes of any such plan.

4.4 Certain Reduction of Payments by the Company.

(a) Reduction of Certain Payments. For purposes of this Section 4.4: (i) a
“Payment” shall mean any payment or distribution in the nature of compensation
to or for the benefit of the Participant, whether paid or payable pursuant to
this Plan or otherwise; (ii) “Plan Payment” shall mean a Payment paid or payable
pursuant to this Plan (disregarding this Section 4.4); (iii) “Present Value”
shall mean such value determined in accordance with Sections 280G(b)(2)(A)(ii)
and 280G(d)(4) of the Code; and (iv) “Reduced Amount” shall mean an amount
expressed in Present Value that maximizes the aggregate Present Value of Plan
Payments without causing any Payment to be nondeductible by the Company or
Employer because of Section 280G of the Code.

(b) Anything in this Plan to the contrary notwithstanding, in the event
PricewaterhouseCoopers LLP or such other accounting firm selected by the Company
prior to the Change of Control (the “Accounting Firm”) shall determine that
receipt of all Payments would subject the Participant to tax under Section 4999
of the Code, the aggregate Plan Payments shall be reduced (but not below zero)
to meet the definition of Reduced Amount.

(c) If the Accounting Firm determines that aggregate Plan Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Participant
notice to that effect and a copy of the detailed calculation thereof, and the
Participant may then elect, in his or her sole discretion, which and how much of
the Plan Payments shall be eliminated or reduced (as long as after such election
the Present Value of the aggregate Plan Payments equals the Reduced Amount), and
shall advise the Company in writing of his or her election within 30 days of his
or her receipt of notice. If no such election is made by the Participant within
such 30-day period, the Company may elect which of such Plan Payments shall be
eliminated or reduced (as long as after such election the Present Value of the
aggregate Plan Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. All determinations made by the Accounting
Firm under this Section shall be binding upon the Company and the Participant
and shall be made within 60 days of a termination of employment of the
Participant. As promptly as practicable following such determination, the
Company shall pay to or distribute for the benefit of the Participant such Plan
Payments as are then due to the Participant under this Plan and shall promptly
pay to or distribute for the benefit of the Participant in the future such Plan
Payments as become due to the Participant under this Plan.

 

-8-



--------------------------------------------------------------------------------

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Participant pursuant to this Plan which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Participant pursuant to this Plan could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Participant which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of the
Participant shall be treated for all purposes as a loan to the Participant which
the Participant shall repay to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Participant to the Company if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Participant is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Participant together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

(e) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 4.4 shall be borne by the Company.

ARTICLE V

SUCCESSOR TO COMPANY

5.1 This Plan shall bind any successor of the Company or to all or substantially
all of its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this Plan if no succession had taken
place.

5.2 In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Plan, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company’s obligations under this Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.

 

-9-



--------------------------------------------------------------------------------

ARTICLE VI

DURATION, AMENDMENT AND TERMINATION

6.1 Duration of Plan. If a Change of Control has not occurred and the Board does
not have knowledge of an event that could reasonably be expected to constitute a
Change of Control, this Plan may be terminated by resolution adopted by the
Board; provided that the Participants are given written notice of such
termination three years in advance of such termination. If a Change of Control
occurs while this Plan is in effect, this Plan shall continue in full force and
effect for at least two years following such Change of Control, and shall not
terminate or expire until after all Participants who become entitled to any
payments hereunder shall have received such payments in full.

6.2 Amendment or Termination. The Board may amend or terminate this Plan;
provided, that this Plan may not be terminated or amended in a manner adverse to
Participants prior to the third anniversary of the date on which notice of such
amendment or termination is provided to the Participants or during the two-year
period following a Change of Control.

6.3 Procedure for Extension, Amendment or Termination. Any extension, amendment
or termination of this Plan by the Board in accordance with the foregoing shall
be made by action of the Board in accordance with the Company’s charter and
by-laws and applicable law.

6.4 Delegation of Power to Amend or Termination. The powers of the Board under
this Section 6 may be delegated to the Human Resources Committee of the Board.

ARTICLE VII

MISCELLANEOUS

7.1 Full Settlement. The Company’s obligation to make the payments provided for
under this Plan and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against a Participant or others. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment. The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which a Participant may reasonably incur as a result of any contest by
the Company, the Participant or others of the validity or enforceability of, or
liability under, any provision of this Plan or any guarantee of performance
thereof (including as a result of any contest by the Participant about the
amount of any payment pursuant to this Plan), provided, that the Participant
shall be required to reimburse the Company for such payments if the Participant
does not prevail on substantially all of the issues in connection with such
dispute.

 

-10-



--------------------------------------------------------------------------------

7.2 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Participant’s Employer any obligation for the
Participant to remain an Employee or change the status of the Participant’s
employment or the policies of the Company and its Subsidiaries regarding
termination of employment. For purposes of this Plan, employment with any of the
Company’s Subsidiaries or any parent corporation of the Company or any of its
subsidiaries shall be treated as continued employment with the Company.

7.3 Confidential Information. Each Participant shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliated Companies,
and their respective businesses, which shall have been obtained by the
Participant during the Participant’s employment by the Company or any of its
Affiliated Companies and which shall not be or become public knowledge (other
than by acts by the Participant or representatives of the Participant in
violation of this Plan). After termination of a Participant’s employment with
the Company, the Participant shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 7.3 constitute a basis for deferring or withholding
any amounts otherwise payable under this Plan.

7.4 Named Fiduciary; Administration. The Company is the named fiduciary of the
Plan, and shall administer the Plan, acting through the Pension Board of the GRP
(the “Administrative Committee”).

7.5 Claim Procedure. If an Employee or former Employee makes a written request
alleging a right to receive benefits under this Plan or alleging a right to
receive an adjustment in benefits being paid under the Plan, the Company shall
treat it as a claim for benefit. All claims for benefit under the Plan shall be
sent to the Administrative Committee and must be received within 30 days after
termination of employment. If the Company determines that any individual who has
claimed a right to receive benefits, or different benefits, under the Plan is
not entitled to receive all or any part of the benefits claimed, it will inform
the claimant in writing of its determination and the reasons therefor in a
manner calculated to be understood by the claimant. The notice will be sent
within 60 days of the claim. The notice shall make specific reference to the
reasons for denial and pertinent Plan provisions on which the denial is based,
and describe any additional material or information necessary for the claim to
succeed and a description of why it is necessary. Such notice shall, in
addition, inform the claimant what procedure the claimant should follow to take
advantage of the review procedures set forth below in the event the claimant
desires to contest the denial of the claim. The claimant may within 90 days
thereafter submit in writing to the Company a notice that the claimant contests
the denial of

 

-11-



--------------------------------------------------------------------------------

his or her claim by the Company and desires a further review. The Administrative
Committee shall within 60 days thereafter review the claim and authorize the
claimant to appear personally and review pertinent documents and submit issues
and comments relating to the claim to the persons responsible for making the
determination on behalf of the Company. The Company will render its final
decision with specific reasons therefor and in a manner calculated to be
understood by the claimant, and will transmit it to the claimant within 60 days
of the written request for review. If the Company fails to respond to a claim
filed in accordance with the foregoing within 60 days, the Company shall be
deemed to have denied the claim. This Section 7.5 shall not serve to prohibit
any Participant from bringing an action in a court of competent jurisdiction to
enforce his or her rights under the Plan after satisfaction of the foregoing
procedures. Notwithstanding the foregoing, the claims and appeals procedure
provided for in this Section 7.5 will be provided for the use and benefit of
Participants who may choose to use such procedures, but compliance with the
provisions of these claims and appeals procedures will not be mandatory for any
Participant claiming benefits after a Change of Control. It will not be
necessary for any Participant to exhaust these procedures and remedies after a
Change of Control prior to bringing any legal claim or action, or asserting any
other demand, for payments or other benefits to which such participant claims
entitlement.

7.6 Unfunded Plan Status. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

7.7 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

7.8 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of the State of Delaware
without reference to principles of conflict of law, except to the extent
pre-empted by Federal law.

7.9 Top-Hat Plan. For purposes of ERISA, the Plan is intended to constitute a
“top-hat” plan, as described in Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA and the regulations promulgated thereunder.

7.10 Section 409A. Notwithstanding any provision of this Agreement to the
contrary, to the extent that the benefits provided under Sections 4.2(c) and
(d), Section 4.4, and

 

-12-



--------------------------------------------------------------------------------

Section 7.1 are not “disability pay” or “death benefit” plans within the meaning
of Treasury Regulation Section 1.409A-1(a)(5), then (i) the amount of such
benefits provided during one calendar year shall not affect the amount of such
benefits provided in any other taxable year, except to the extent such benefits
consist of the reimbursement of expenses referred to in Section 105(b) of the
Code in which case a limitation may be imposed on the amount of such
reimbursements as described in Treasury Regulation
Section 1.409A-3(i)(1)(iv)(B); (ii) any benefits that are reimbursements must be
made on or before the last day of the calendar year following the calendar year
in which the fee or expense was incurred (provided, that the Participant shall
have submitted an invoice for such fee or expense at least 10 days before the
end of the calendar year next following the calendar year in which such fee or
expense was incurred) or, in the case of the benefits under Section 4.4, the tax
was due to the applicable taxing authority; and (iii) to the extent any such
benefit is an in-kind benefit, such benefit may not be liquidated or exchanged
for another benefit. In addition, within the time period permitted by the
applicable Treasury Regulations, the Company may, in consultation with the
Participant, modify the Agreement, in the least restrictive manner necessary and
without any diminution in the value of the payments to the Participant, in order
to cause the provisions of the Agreement to comply with the requirements of
Section 409A of the Code, so as to avoid the imposition of taxes and penalties
on the Participant pursuant to Section 409A of the Code.

 

-13-